          Case 2:13-cv-02586-JWL Document 549 Filed 03/09/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

ADLYNN K. HARTE, et al.,                           )
                                                   )
                 Plaintiffs,                       )
                                                   )
 v.                                                )            Case No. 13-2586-JWL
                                                   )
FRANK DENNING, Sheriff, in his official            )
and individual capacity, et al.,                   )
                                                   )
                 Defendants.                       )

          JOINT SUBMISSION OF AGREED PROPOSED JURY INSTRUCTIONS

       Pursuant to the Court’s February 5, 2020 Trial Order (Doc. No. 513), Federal Rule of Civil

Procedure 51(a)(1), and D. Kan. Local Rule 51.1, Plaintiffs and Defendants jointly submit the

attached agreed upon proposed jury instructions for the upcoming trial scheduled to begin March

30, 2020. The parties have met and conferred to try to reach agreement to the maximum extent

possible. The parties have agreed upon the proposed jury instructions attached as Exhibit A.

       As the proposals indicate, the parties reserve the right to modify these proposed

instructions—including adding, editing, or deleting any proposed instructions—based on the

Court’s rulings on any pending or forthcoming motions, and based on the evidence and argument

introduced at trial. The parties also expressly preserve all of their arguments previously presented.

       The parties will separately file individually proposed jury instructions and verdict form on

which the parties have not agreed.
        Case 2:13-cv-02586-JWL Document 549 Filed 03/09/20 Page 2 of 3




                                            FERREE, BUNN & RIDGWAY, CHTD.

                                                s/ Lawrence L. Ferree, III         ___
                                            Lawrence L. Ferree, III       KS No. 08519
                                            Kirk T. Ridgway               KS No. 17172
                                            Brett T. Runyon               KS No. 26195
                                            Attorneys for Johnson County Defendants
                                            Ferree, Bunn & Ridgway, Chtd.
                                            9393 W. 110th Street, Suite 200
                                            Overland Park, Kansas 66212
                                            (p) (913) 381-8180
                                            (f) (913) 381-8652
                                            lferree@fbr2law.com
                                            kridgway@fbr2law.com
                                            brunyon@fbr2law.com

                                            MANIER & HEROD

                                                 s/ J. Lawson Hester
                                            J. Lawson Hester MS No. 2394 pro hac vice
                                            Attorneys for Johnson County Defendants
                                            1201 Demonbreun Street
                                            Nashville, Tennessee 37203
                                            (p) 615-244-0030
                                            (f) 615-242-4203
                                            lhester@manierherod.com

                                  CERTIFICATE OF SERVICE
        I hereby certify that on the 9th day of March 2020, I electronically filed the above and
foregoing Joint Submission of Agreed Proposed Jury Instructions with the Clerk of the Court by
using the CM/ECF system which will send a notice of electronic filing to the following:


       Cheryl Pilate                               Kristi Kingston
       Melanie S. Morgan                           Employee & Labor Law Group
       Morgan Pilate, LLC                           of Kansas City, LLC
       926 Cherry Street                           12920 Metcalf Avenue, Suite 180
       Kansas City, MO 64106                       P.O. Box 25843
       Attorneys for Plaintiffs                    Overland Park, Kansas 66225
                                                   Attorney for Plaintiffs




                                               2
 Case 2:13-cv-02586-JWL Document 549 Filed 03/09/20 Page 3 of 3




Mark J. Nomellini
R. Allan Pixton
Amarto Bhattacharyya
Phillip Cooper
Kirkland & Ellis LLP
300 North LaSalle
Chicago, IL 60654
Attorneys for Plaintiffs

                              s/ Lawrence L. Ferree, III
                             Lawrence L. Ferree, III
